                        Case 18-12681-MAM      Doc 183    Filed 01/04/19    Page 1 of 2




         ORDERED in the Southern District of Florida on January 4, 2019.




                                                           Mindy A. Mora, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:                                                   CASE NO. 18-12681-MAM
                                                                 CHAPTER 11
        FLYING COW RANCH HC, LLC,

                 Debtor.
                                                   /

                      ORDER GRANTING, IN PART, DEBTOR’S EXPEDITED MOTION TO
                          EXTEND DEADLINE TO FILE PLAN AND DISCLOSURE
                                   PURSUANT TO 11 U.S.C. §1121

                 THIS CAUSE came on for consideration on December 18, 2018, in West Palm

        Beach, upon Debtor’s Expedited Motion to Extend Deadline to File Plan and Disclosure

        Pursuant to 11 U.S.C. §1121 [ECF No. 175] (the “Motion”), and the Court having heard

        argument of counsel, being fully advised in the premises, and for the reasons stated on the

        record, it is

                 ORDERED AND ADJUDGED as follows:

                 1.      The Court shall take the Motion under advisement. However, as a result of

        the Court taking the Motion under advisement and due to the impending holidays, the Court
               Case 18-12681-MAM             Doc 183      Filed 01/04/19       Page 2 of 2



grants Debtor a short extension of the deadline pursuant to 11 U.S.C. §1121(e)(2) to file its

plan and disclosure statement through and including January 16, 2019.

        2.      This Order shall not be considered a finding by this Court that Debtor has

proven by the preponderance of the evidence that it is more likely than not that the Court

will confirm a Plan within a reasonable period of time pursuant to 11 U.S.C. §1121(e)(2)(A).



                                                    ###

Copy to:

Jordan L. Rappaport, Esquire

Attorney Rappaport is directed to mail or electronically serve where available a conformed copy of this order
to all interested parties and creditors.
